Citation Nr: 0932229	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-14 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected right knee disability, currently rated 10 
percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected left knee disability, currently rated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1983 to March 1988 and from April 1990 to December 
1991.  

In July 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California awarded the 
Veteran service connection for his right and left knee 
disabilities.  A noncompensable (zero percent) disability 
rating was assigned for each knee disability, effective 
December 20, 1991.   

In a March 2002 Rating decision, the Muskogee, Oklahoma RO 
temporarily increased the Veteran's right knee disability 
rating to 30 percent disabling, effective September 18, 2000, 
and subsequently reduced the rating to 10 percent disabling, 
effective November 21, 2001.  In the same decision, the RO 
increased the Veteran's left knee disability rating to 10 
percent disabling, effective September 18, 2001.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2006 rating decision by the 
Muskogee RO which continued the 10 percent disability 
ratings.  

In May 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

In June 2009, the Veteran submitted additional private 
medical evidence directly to the Board, accompanied by a 
written waiver of consideration of such evidence by the 
agency of original jurisdiction (AOJ).  See 38 C.F.R. § 
20.1304 (2008).

Issues not on appeal

In a July 2006 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for depression.  
The Veteran disagreed and timely perfected an appeal as to 
that issue.  Subsequently, in a March 2008 rating decision, 
the RO granted the Veteran's depression claim.  Accordingly, 
the matter is resolved and is no longer in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of 'downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].

In a March 2007 rating decision, the RO denied a disability 
rating in excess of the previously assigned 30 percent for 
service-connected headaches.  In a May 2007 rating decision, 
the RO denied the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  To the 
Board's knowledge, the Veteran has not disagreed with those 
decisions.  Those issues are not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC. 


REMAND


The Veteran seeks an increased rating for his service-
connected right and left knee disabilities, currently 
evaluated 10 percent disabling respectively.  For reasons 
explained below, the Board believes that a remand of these 
issues for further evidentiary development is warranted.  

During the May 2009 videoconference hearing, the Veteran's 
representative specifically indicated that the Veteran 
received treatment for his left knee at the VA Medical Center 
(VAMC) in Muskogee, Oklahoma from January 2009 to June 2009.  
The Veteran requested that these "records be pulled from 
there," as they include an MRI report for the Veteran's left 
knee, and "concurrent treatment" for his right knee.  See 
the May 2009 hearing transcript, page 3.

As noted above, the Veteran has submitted additional private 
medical evidence directly to the Board accompanied by a 
waiver.  See the Veteran's June 29, 2009 Statement in Support 
of Claim.  However, the Veteran's requested VAMC treatment 
records have not been obtained.  
 
It is the duty of the VA to assist a veteran in obtaining 
records from Federal agencies, including VA Medical Centers.  
See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, updated 
treatment records from the Muskogee, Oklahoma VAMC must be 
obtained.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should obtain the Veteran's updated 
VA 
treatment records from the Muskogee VA 
Medical Center, to include records dated 
from January 2009 and all times 
thereafter.  These records should be 
associated with the Veteran's VA claims 
folder.  

2.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems necessary, VBA should then 
readjudicate the Veteran's claims of 
entitlement to increased ratings for his 
service-connected knee disabilities.  If 
the benefits sought on appeal remain 
denied, VBA should provide the Veteran 
with a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




